      Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 1 of 30 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

US INCOME PARTNERS, LLC

             Plaintiff,

      vs.                                            Case No. 6:20-cv-00904

SALERICA INVESTMENTS, INC. and
ZIMMERMAN, KISER, & SUTCLIFFE, P.A.

             Defendants.


                                   COMPLAINT

      Plaintiff US Income Partners, LLC (“US Income Partners”), by and through

its undersigned counsel, and as for its Complaint against Defendants Salerica

Investments, Inc. (“Salerica”) and Zimmerman, Kiser & Sutcliffe, P.A.

(“Zimmerman”), alleges as follows:

                           NATURE OF THE ACTION

      1.     This dispute arises from Salerica’s baseless threats to take legal action

against US Income Partners for no reason other than Salerica, which holds a 49%

ownership interest as a limited partner in Strawberry Fields Property Holdings, Ltd.

(the “Partnership”), would rather US Income Partners not hold the majority 51%

ownership interest (the “51% Interest”) as the sole general partner of the Partnership.

But US Income Partners does, and Salerica can hardly feign surprise now. Salerica
      Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 2 of 30 PageID 2




contracted for precisely that result when it executed the Limited Partnership

Agreement of Strawberry Fields Property Holdings, Ltd. (the “Partnership

Agreement”).

      2.     The Partnership Agreement was originally between Salerica, Amaryco,

Inc. (“Amaryco,” and, jointly with Salerica, the “Limited Partners”) and Strawberry

Fields General Partner, Inc. (the “General Partner”). Amaryco and the General

Partner are Delaware corporations under the common control of a single Manager

and Director: Fabrizio Lucchese (“Mr. Luchesse”).

      3.     Zimmerman is the Florida law firm that has served as primary counsel

for the Partnership, Amaryco, and the General Partner since the formation of each

in November of 2011.

      4.     Pursuant to the Partnership Agreement, Amaryco was a limited partner,

just like Salerica. However, Amaryco held a 50% ownership interest in the

Partnership to Salerica’s 49% ownership interest. The General Partner was the

Partnership’s sole general partner and held a 1% ownership interest.

      5.     The Partnership Agreement gave the General Partner the exclusive

authority to execute contracts on the Partnership’s behalf and to dispose of its funds

and property. However, the General Partner required the consent of the limited

partner holding the majority ownership interest to transfer or assign its 1%

ownership interest to a third party. Conversely, the Limited Partners required the



                                          2
      Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 3 of 30 PageID 3




General Partner’s consent before assigning their respective ownership interests to a

third party.

      6.       On February 15, 2018, Amaryco and South Beach Street Development,

Ltd. (“South Beach” and, together with Amaryco, the “Borrower”), a third entity

under Mr. Lucchese’s exclusive control, borrowed $2 million dollars from US

Income Partners pursuant to a promissory note (the “Note”).

      7.       On the same date, as security for the Note, Amaryco assigned to US

Income Partners the entirety of its 50% interest in the Partnership        (the “LP

Assignment”), and the General Partner assigned to US Income Partners the entirety

of its 1% interest in the Partnership (the “GP Assignment,” and, together with the

LP Assignment, the “Assignments”). The LP Assignment was executed by Amaryco

and by the Partnership, and the GP Assignment was executed by the General Partner

and by the Partnership.

      8.       Zimmerman served as counsel for the Partnership, Amaryco, South

Beach, and the General Partner in connection with the Note and the Assignments.

Before the contracts were executed, Zimmerman provided US Income Partners with

an opinion letter confirming they were valid and binding on all parties.

      9.       On March 1, 2019, the Borrower defaulted on the Note. US Income

Partners provided a one-year extension for payment, but on March 1, 2020, the




                                         3
      Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 4 of 30 PageID 4




Borrower failed to pay for a second time. US Income Partners has accordingly

owned the 51% Interest ever since.

      10.    Evidently, Salerica prefers a different result. On April 10, 2020, its

counsel advised US Income Partners via letter of Salerica’s opinion that US Income

Partners holds no ownership interest in the Limited Partnership because the

Assignments are supposedly void, fraudulent, and in violation of unnamed

“securities laws.” Salerica demanded that US Income Partners “conduct [it]self

accordingly.”

      11.    US Income Partners now brings this action for a declaratory judgment

that it owns the 51% Interest, pursuant to the Assignments, and is entitled to exercise

the rights of a general partner and a limited partner, pursuant to the Partnership

Agreement. In the alternative, should this Court conclude that the Assignments are

invalid, US Income Partners brings claims against Zimmerman for fraudulent

misrepresentation and/or negligent misrepresentation based upon the Opinion

Letter’s misrepresentations of material facts.

                                     PARTIES

      12.    Plaintiff US Income Partners, LLC (“US Income Partners”) is a New

York limited liability company. The members of US Income Partners are citizens of

New York.




                                          4
      Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 5 of 30 PageID 5




      13.     Defendant Salerica Investments, Inc. (“Salerica”) is a Delaware

corporation with its principal place of business at 163 Buttermill Avenue, Unit #1,

Concord, Ontario, IAK 3X8.

      14.     Defendant Zimmerman, Kiser & Sutcliffe, P.A. (“Zimmerman”) is a

Florida corporation with its principal place of business in Orlando, Florida, which is

within the Middle District of Florida.

                         JURISDICTION AND VENUE

      15.     US Income Partners is a citizen of New York, Salerica is a citizen of

Delaware and Canada, and Zimmerman is a citizen of Florida. Accordingly, the

parties are completely diverse. As the amount in controversy exceeds $75,000,

exclusive of interests and costs, this Court has jurisdiction under 28 U.S.C. §

1332(a)(1).

      16.     An actual case or controversy exists between US Income Partners and

Salerica, as Salerica has threatened US Income Partners with litigation and has

asserted that US Income Partners has no ownership interest in the Partnership. These

statements threaten to injure US Income Partners. Accordingly, this Court

additionally has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. §§ 2201 (the

“Declaratory Judgment Act”).

      17.     This Court has personal jurisdiction over Zimmerman because

Zimmerman is a Florida corporation and maintains its principal place of business in



                                          5
      Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 6 of 30 PageID 6




this judicial district. US Income Partners’ claim against Zimmerman also arises from

Zimmerman’s conduct in this judicial district.

       18.     This Court has personal jurisdiction over Salerica because the

Partnership Agreement contains a forum-selection clause providing for the

jurisdiction of this Court. US Income Partners’ claim against Salerica also arises

from Salerica’s conduct in this judicial district.

       19.     Venue in this district is proper pursuant to 28 U.S.C. § 1391 because

Zimmerman is a resident of this district and the Partnership Agreement’s forum-

selection clause provides for venue in this judicial district. Defendants’ improper

conduct also occurred in, was directed from, and/or emanated from, in whole or in

part, this judicial district

                               FACTUAL ALLEGATIONS

   A. Zimmerman.

       20.     According to its website, the law firm of Zimmerman, Kiser &

Sutcliffe, P.A. (“Zimmerman”) is “one of the largest law firms in Central Florida”

and maintains its office in Orlando, Florida.

       21.     Zimmerman has a “business and corporate practice” group, where it

states that its attorneys “regularly draft, negotiate and document a variety of

commercial transactions for [] clients, including asset purchases and sales” and

“contracts.”



                                           6
       Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 7 of 30 PageID 7




       22.    N. Dwayne Gray, Jr. (“Mr. Gray”) is a shareholder at Zimmerman and

practices in the areas of “business and corporate” and real estate law, with a focus

on commercial real estate transactions and financing.

       23.    Upon information and belief, Zimmerman has been representing the

Partnership, the General Partner, Amaryco, and South Beach since at least

November of 2011, with Mr. Gray serving as lead counsel.

    B. The Partnership.

       24.    Strawberry Fields Property Holdings, Ltd. (the “Partnership”) was

formed on or about November 24, 2011.

       25.    The Partnership is governed by the Limited Partnership Agreement of

Strawberry Fields Property Holdings, Ltd. (the “Partnership Agreement”) dated

November 24, 2011. A true and correct copy of the Partnership Agreement is

appended hereto as Exhibit A.

       26.    Upon information and belief, Zimmerman drafted the Partnership

Agreement.

       27.    The Partnership’s principal place of business is 315 E. Robinson St.,

Suite 600, Orlando, FL, at the offices of Zimmerman.1




1
 See Ex. A (“Partnership Agreement”), Section 1.3 (“Formation”) at A-1; see also id., Section 1.4
“Principal Place of Business”) at A-2.


                                               7
      Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 8 of 30 PageID 8




       28.     The Partnership was formed “to own for investment purposes 45

condominium units in the Strawberry Fields condominium development in Ft.

Pierce, Florida (the “Property”) and to “operate, maintain, manage and sell the

Property.”2

             a. The Limited Partners.

       29.     When the Partnership was formed on November 24, 2011, it had two

limited partners: Salerica and Amaryco.

       30.     Upon information and belief, Salerica has never been authorized to do

business in Florida.

       31.     Amaryco, Inc. (“Amaryco”) is a Delaware corporation registered to do

business in the State of Florida.3 A true and correct copy of Amaryco’s certificate of

incorporation is appended hereto as Exhibit B.

       32.     Amaryco was formed on or about November 22, 2011, when Mr. Gray

filed its certificate of incorporation in Delaware.4

       33.     Mr. Gray serves as Amaryco’s registered agent in Florida.

       34.     Amaryco’s principal place of business is listed as 315 E. Robinson

Street, Suite 600 Orlando, FL 32801, at the offices of Zimmerman.5




2
  See Ex. A (“Partnership Agreement”), Section 2.1 (“Business Purpose”) at A-2.
3
  See Ex. A (“Partnership Agreement”) at A-1.
4
  See Ex. B (“Amaryco Certificate of Incorporation”) at 1.
5
  See id.


                                              8
       Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 9 of 30 PageID 9




       35.     At all times relevant to this dispute, Fabrizio Lucchese (“Mr.

Lucchese”) was the sole Officer and Director of Amaryco.

       36.     Mr. Lucchese executed the Partnership Agreement as the President of

Amaryco.6

       37.     Pursuant to the Partnership Agreement, Salerica held (and still holds) a

49% ownership interest in the Partnership.7 Conversely, Amaryco held a 50%

ownership interest in the Partnership.8

             b. The General Partner.

       38.     When the Partnership was formed on November 24, 2011, it had one

general partner: Strawberry Fields General Partner, Inc. (the “General Partner”).

       39.     The General Partner is a Delaware corporation. A true and correct copy

of the General Partner’s certificate of incorporation is appended hereto as Exhibit

C.

       40.     The General Partner was also formed on or about November 22, 2011,

when Mr. Gray filed its certificate of incorporation in Delaware.9

       41.     At all times relevant to this dispute, Mr. Lucchese was the sole Officer

and Director of the General Partner.




6
  See Ex. A (“Partnership Agreement”) at A-31.
7
  See Ex. A (“Partnership Agreement”) at A-33 (“Capital Contributions and Percentage Interests”).
8
  See id.
9
  See Ex. C (“General Partner Certificate of Incorporation”) at 1.


                                               9
     Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 10 of 30 PageID 10




       42.     Accordingly, Mr. Lucchese also executed the Partnership Agreement

as the President of the General Partner.10

       43.     The General Partner held a 1% ownership interest in the Partnership.11

             c. Powers of the Limited Partners.

       44.     Pursuant to the Partnership Agreement, “[t]he Limited Partners shall

not participate in or have any control over the management of the Partnership’s

business nor transact any business for the Partnership.”12

       45.     However, the Limited Partners were permitted to assign their respective

interests in the Partnership with the General Partner’s consent.13

       46.     The Partnership Agreement states: “The Interests in the Partnership

Interests owned by the Limited Partners have not been registered… under any

federal or state securities laws, including the Florida Securities and Investor

Protection Act” and “are sold in reliance on exemptions from federal and state

securities laws.”14




10
   See Ex. A (“Partnership Agreement”) at A-31.
11
   See Ex. A (“Partnership Agreement”) at A-33 (“Capital Contributions and Percentage Interests”).
12
   See Ex. A (“Partnership Agreement”), Section 7.3 (“Limited Partners”) at A-10.
13
   See Ex. A (“Partnership Agreement”), Section 12.2 (“Restrictions on Limited Partners”).
14
    See Ex. A (“Partnership Agreement”), Article XI (“Limited Partnership Representations:
Unregistered Securities”) at A-15.


                                               10
     Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 11 of 30 PageID 11




       47.     The Partnership Agreement states that the Limited Partners may

transfer, pledge, or assign their respective ownership interests if “an exemption from

registrations is available under all applicable federal and state securities laws.”15

       48.     Similarly, “no assignee of a Limited Partner shall have the right to be

admitted as an additional Limited Partner without the written consent of the General

Partner, which consent may be withheld in its sole discretion.”16

              d. Powers of the General Partner.

       49.     Pursuant to the Partnership Agreement, “the General Partner shall have

the sole and exclusive right to manage the business of the Partnership.”17

       50.     Specifically, “the General Partner has the full power on behalf of the

Partnership and at the sole expense of the Partnership to [s]ell, transfer, assign,

convey, lease, manage or otherwise dispose of or deal with all or any part of the

Partnership’s business or property.”18




15
   See Ex. A (“Partnership Agreement”), Section 12.2 (“Restrictions on Limited Partners”).
16
   See Ex. A (“Partnership Agreement”), Section 12.2 (“Restrictions on Limited Partners”).
17
    See Ex. A (“Partnership Agreement”), Section 7.1 (“Management of the Partnership’s
Business”) at A-8. The provision states that the General Partner’s powers are “subject to Section
7.3” of the Partnership Agreement. Id. However, Section 7.3 does not limit the General Partner’s
powers at all and instead merely states: “The Limited Partners shall not participate in or have any
control over the management of the Partnership’s business nor transact any business for the
Partnership.” Id., Section 7.3 (“Limited Partners”) at A-10.
18
   See Ex. A (“Partnership Agreement”), Section 7.2 (“Powers of the General Partner”) at A-8.


                                                11
      Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 12 of 30 PageID 12




       51.    The General Partner also has the power to “[p]erform, or cause to be

performed, all of the Partnership’s obligations under any agreement to which the

Partnership or any nominee of the Partnership is a party.”19

       52.    Accordingly, the Partnership Agreement is clear: “[a]ny person dealing

with the Partnership or its property shall be entitled to rely fully upon any”

“contract,” “note, or other written instrument signed by the General Partner in the

name of and/or on behalf of the Partnership.”20

       53.    The General Partner requires “the prior written consent of Limited

Partners holding not less than a majority of the Percentage Interests” to “voluntarily

sell, assign, transfer… or grant a security interest in” the General Partner’s interest

in the Partnership.”21

     C. The $ 2 Million Loan from US Income Partners.

       54.    By Winter of 2018, Mr. Lucchese was seeking a short-term loan of $2

million loan for the entities he controlled.

       55.    In addition to the General Partner and Amaryco, Mr. Lucchese served

as the sole Officer and Director of a third company: South Beach Street

Development, Ltd. (“South Beach”), a Florida limited partnership.22 In pursuit of


19
   See Ex. A (“Partnership Agreement”), Section 7.2 (“Powers of the General Partner”) at A-8.
20
   See Ex. A (“Partnership Agreement”), Section 7.2 (“Powers of the General Partner”) at A-10.
21
   See Ex. A (“Partnership Agreement”), Section 12.1 (“Restrictions on the General Partner”) at
A-16.
22
   On April 23, 2020, South Beach filed for Chapter 11 bankruptcy in the Middle District of
Florida, Case 6:20-bk-02337-LVV.


                                              12
    Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 13 of 30 PageID 13




additional funding, and with the help of the Partnership’s longtime counsel,

Zimmerman, Mr. Lucchese approached US Income Partners to negotiate the terms

of a loan for South Beach and Amaryco.

            a. US Income Partners.

      56.     US Income Partners is a lender that provides financing solutions to

borrowers throughout the real estate industry.

      57.     US Income Partners specializes in providing short-term, hard asset-

based loans, including bridge and mezzanine loans, to entities seeking to acquire,

rehabilitate, or develop real estate. Such loans are typically repaid once a borrower

can secure lower-interest funding.

            b. The Consents.

      58.     US Income Partners was unwilling to loan $2 million to South Beach

and Amaryco unless Mr. Lucchese agreed to certain conditions first.

      59.     Specifically, as security for the note, South Beach would be required to

grant US Income Partners a mortgage on a lucrative Florida property it owned, while

Amaryco and the General Partner would be required to pledge and assign their

respective interests in the Partnership to US Income Partners. The Partnership would

also be required to execute those pledges and assignments.




                                          13
        Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 14 of 30 PageID 14




         60.     Once Mr. Lucchese agreed to US Income Partners’ conditions,

Zimmerman ensured that the Partnership, the General Partner, and Amaryco

complied with the Partnership Agreement’s requirements.

         61.     To that end, on February 14, 2018, as the sole member of the General

Partner’s Board of Directors, Mr. Lucchese executed a Written Consent in Lieu of

Meeting on behalf of the General Partner (the “GP Consent”). Appended hereto as

Exhibit D is a true and correct copy of the GP Consent.

         62.     The GP Consent stated that the General Partner was authorized to

pledge its general partner interest in the Limited Partnership as additional security

for the $2 million loan from US Income Partners.23

         63.     On February 14, 2018, as the sole member of Amaryco’s Board of

Directors, Mr. Lucchese also executed a Unanimous Written Consent of Board of

Directors in Lieu of Meeting on behalf of Amaryco (the “LP Consent”). Appended

hereto as Exhibit E is a true and correct copy of the LP Consent.

         64.     The LP Consent stated that Amaryco was authorized to pledge limited

partner interest in the Limited Partnership as additional security for the $2 million

loan from US Income Partners.24




23
     See Ex. D (“GP Consent”) at 1.
24
     See Ex. E (“LP Consent”) at 1.


                                           14
     Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 15 of 30 PageID 15




       65.    Finally, on February 14, 2018, the Limited Partnership delivered a

Written Consent of Partners in Lieu of Meeting (the “Partnership Consent”).

Appended hereto as Exhibit F is a true and correct copy of the Partnership Consent.

       66.    The Partnership Consent stated that the Partnership ratified Amaryco’s

pledge and assignment of its limited partner interest and made clear that Mr.

Lucchese was authorized to act “on behalf of the General Partner,” “in its capacity

as general partner of the Partnership.”25

       67.     The Partnership Consent was clear: “all agreements entered into,

actions taken, and statements made by any… agent or officer of the General Partner

on behalf of the Partnership” “with respect to or in connection with the Partnership”

or “the transactions contemplated” by the agreements, including the Note and

Assignments, “are hereby ratified, confirmed and approved in all respects.”26

       68.    The Partnership Consent, the GP Consent, and the LP Consent all

contain the same statement: Zimmerman shall be notified “if the resolutions

contained herein are not true, correct and complete or are misleading as of the date

of the execution” of the Note and “any and all other documents, instruments, and

agreements in connection with” the same.27




25
   See Ex. F (“Partnership Consent”) at 1.
26
   See Ex. F (“Partnership Consent”) at 2.
27
   See Ex. F (“Partnership Consent”) at 2; Ex. D (“GP Consent”) at 2; Ex. E (“LP Consent”) at 2.


                                               15
     Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 16 of 30 PageID 16




       c. The Note.28

       69.     After Zimmerman confirmed in the Opinion Letter that the loan was

authorized by the Partnership and the Partnership Agreement, on February 15, 2018,

US Income Partners loaned $2 million to Amaryco and South Beach (jointly, the

“Borrower”), pursuant to a Promissory Note (the “Note”). Appended hereto as

Exhibit G is a true and correct copy of the Note.

       70.     The Note required the Borrower to pay interest at the rate of 16% per

annum on the $2 million principal balance beginning on April 1, 2018 until the Note

was paid in full.29

       71.     The Note provided that the entire unpaid principal balance and any

unpaid accrued interest was due and payable on March 1, 2019.30

       72.     Just as planned, as security for the Note, on February 15, 2018, South

Beach also executed and delivered to US Income Partners a Mortgage, Security

Agreement and Assignment of Leases, Rents, and Profits (the “Mortgage”) granting




28
   The Note is subject of a separate, pending legal action brought by US Income Partners against
the Limited Partners. As the Limited Partners are not named in the instant suit, US Income Partners
addresses the Note only for the purposes of providing this Court with the relevant factual
background from which US Income Partners’ claims against Salerica and Zimmerman arise.
29
   See Ex. G (“Note”) at ¶ 5.
30
   See Ex. G (“Note”) at ¶ 7.


                                                16
     Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 17 of 30 PageID 17




a mortgage to US Income Partners on certain property owned by South Beach in

Volusia County, Florida.31

       d. The Assignments.

       73.     Just as planned, as additional security for the Note, on February 15,

2018, Amaryco also assigned to US Income Partners the entirety of its 50% interest

in the Limited Partnership (the “LP Assignment”), and the General Partner assigned

to US Income Partners the entirety of its 1% interest in the Limited Partnership (the

“GP Assignment,” and, together with the LP Assignment, the “Assignments”).

Appended hereto as Exhibits H & I, respectively, are true and correct copies of the

LP Assignment and the GP Assignment.

       74.     Mr. Lucchese executed the LP Assignment as the President of Amaryco

and executed the GP Assignment as the President of the General Partner.

       75.     However, both Assignments contained separate signature blocks to be

executed by the Partnership. Accordingly, the General Partner executed both

Assignments on behalf of the Partnership. 32




31
   Like the Note, the Mortgage is subject of a separate, pending legal action brought by US Income
Partners. Accordingly, US Income Partners addresses the Mortgage only to provide this Court with
the relevant factual background for the instant suit.
32
   See Exs. H & I (“Assignments”) at 8.


                                               17
     Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 18 of 30 PageID 18




       76.    The Assignments contain almost the same language. Pursuant to the

Assignments, Amaryco and the General Partner are in default if “[t]here occurs one

or more of the Events of Default specified in the Note.”33

       77.    Amaryco and the General Partner are also in default if they, or if the

Partnership itself, “fails to perform or observe any term, covenant, condition or

agreement required to be performed or observed” under the Assignment.34

       78.    If an Event of Default occurs under the Note, the LP Assignment grants

US Income Partners the right to exercise all “contract and other rights of [Amaryco]

arising out of the Partnership Agreement or existing by virtue of the Limited

Partnership Interest” at its option, by providing five (5) days written notice to the

Partnership.35

       79.    Similarly, if an Event of Default occurs under the Note, the GP

Assignment grants US Income Partners the right to exercise all “contract and other

rights of [the General Partner] arising out of the Partnership Agreement or existing

by virtue of the Limited Partnership Interest” at its option, by providing five (5) days

written notice to the Partnership.36




33
   See Exs. H & I (“Assignments”) at ¶ 4(a).
34
   See Ex. H& I (“Assignments”) at ¶ 4(c).
35
   See Ex. H (“LP Assignment”) at 8.
36
   See Ex. H (“GP Assignment”) at 8.


                                               18
      Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 19 of 30 PageID 19




     D. The Opinion Letter.

       80.     On February 15, 2018, the same day the Note and Assignments were

executed, Zimmerman provided US Income Partners with a formal opinion letter

(the “Opinion Letter”). Appended hereto as Exhibit J is a true and correct copies of

the Opinion Letter.

       81.     The Opinion Letter is addressed to US Income Partners, states that “the

opinions set forth in this letter may he relied upon solely by the addressee and its

counsel,”37 and is executed by Zimmerman.

       82.     The Opinion Letter confirms that Zimmerman acted as counsel to the

Borrower in connection with the Note and as counsel for the Partnership, the General

Partner, and Amaryco in connection with the Assignments.38

       83.     The Opinion Letter states that Zimmerman reviewed the Note, the

Assignments, the Consents, and the various organizational documents and corporate

bylaws of Amaryco, the General Partner, and the Partnership (the “Loan

Documents”).39 After reviewing the Loan Documents, Zimmerman concluded that

the Note and Assignments were “valid and binding obligations” of the Partnership,

the General Partner, and Amaryco and “enforceable against” those entities.40




37
   See Ex. J (“Opinion Letter”) at 1.
38
   See Ex. J (“Opinion Letter”) at 1.
39
   See Ex. J (“Opinion Letter”) at pp. 1-2.
40
   See Ex. J (“Opinion Letter”) at 2.


                                              19
        Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 20 of 30 PageID 20




          84.    The Opinion Letter specifically confirms that, after reviewing the

Partnership Agreement, Zimmerman concluded that “the execution and delivery” of

the Assignments by the Partnership, Amaryco, and the General Partner “do not” and

“will not…. to our actual knowledge, conflict with or violate or result in a breach”

of the Partnership Agreement.41

      E. Amaryco and South Beach Default on the Note, and Amaryco and the
         General Partner Default on the Assignments.

          85.    The Borrower defaulted on the Note on numerous occasions, beginning

in August of 2018, by, among other things, failing to make the required monthly

interest payments.

          86.    US Income Partners granted the Borrower a one-year extension to pay

the Note, until March 1, 2020, but the Borrower failed to pay on that date, as well.

          87.    As the Borrower has been in default under the Note since March 1,

2020, the General Partner and Amaryco have also been in default under the

Assignments since that date.42

          88.    Accordingly, since March 1, 2020, US Income Partners has owned

Amaryco’s 50% ownership interest and the General Partner’s 1% ownership interest

in the Limited Partnership (the “51% Interest”).




41
     See Ex. J (“Opinion Letter”) at 3.
42
     See Exs. H & I (“Assignments”) at ¶ 4(a).


                                                 20
        Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 21 of 30 PageID 21




          89.    Pursuant to the GP Assignment, US Income Partners now has all

“contract and other rights of [the General Partner] arising out of the Partnership

Agreement or existing by virtue of the Limited Partnership Interest” to exercise at

its option, by providing five (5) days written notice to the Partnership.43

          90.    As Amaryco is no longer a limited partner, US Income Partners is only

required to provide Salerica, as the entity with a 49% ownership interest in the

Partnership, with five days notice before US Income Partners exercises its “full

power on behalf of the Partnership and at the sole expense of the Partnership to [s]ell,

transfer, assign, convey, lease, manage or otherwise dispose of or deal with all or

any part of the Partnership’s business or property.”44 Evidently, Salerica disagrees.

      F. Salerica Contests US Income Partners’ Interest in the Partnership and
         Threatens Litigation.

          91.    On April 10, 2020, counsel for Salerica advised US Income Partners

via letter of its client’s opinion that US Income Partners has no valid ownership

interest in the Partnership, much less the 51% Interest, to sell.

          92.    Salerica’s counsel additionally threatened legal action against US

Income Partners on the grounds that the Assignments supposedly violate unnamed

“securities laws” and the Partnership Agreement.




43
     See Ex. H (“GP Assignment”) at 8.
44
     See Ex. A (“Partnership Agreement”), Section 7.2 (“Powers of the General Partner”) at A-8.


                                                 21
        Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 22 of 30 PageID 22




          93.    By Salerica’s logic, the GP Assignment is invalid because “Salerica

never provided any consent, let alone written consent,” for the General Partner to

assign its interest in the Partnership.

          94.    However, as made clear above, the General Partner was not required to

obtain anything other than “the prior written consent of Limited Partners holding not

less than a majority of the Percentage Interests” to “voluntarily sell, assign,

transfer… or grant a security interest in” the General Partner’s interest in the

Partnership.45

          95.    As Amaryco owned a 50% ownership interest in the Partnership to

Salerica’s 49% interest when the GP Assignment was executed, and the General

Partner had Amaryco’s prior written consent before its execution, the GP

Assignment is valid.

          96.    According to Salerica’s counsel, the LP Assignment is invalid because

the Partnership Agreement prohibits the pledge of any limited partnership interest in

the absence of “an effective registration statement or an applicable exemption

together with an opinion letter that the pledge is subject to such an exemption,” and

Amaryco’s counsel never drafted an                   “opinion letter” “justifying” the LP

Assignment.




45
     See Ex. A (“Partnership Agreement”), Section 12.1 (“Changes in Partners”) at A-16.


                                                22
     Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 23 of 30 PageID 23




       97.    However, the Opinion Letter is clear. After examining the Partnership

Agreement, Zimmerman determined that Amaryco’s execution, delivery, and

performance of the LP Assignment were “duly authorized” and the LP Assignment

was “valid and binding” on the Partnership.46

       98.    Further, Section 11 of the Partnership Agreement requires “the

transferring limited partner” to provide an “opinion letter” to the General Partner

alone— and not to Salerica.47

       99.    Additionally, the Partnership Agreement states that, at the time of its

execution, Amaryco’s interest in the Partnership “ha[d] not been registered… under

any federal or state securities laws, including the Florida Securities and Investor

Protection Act” and were “sold in reliance on exemptions from federal and state

securities laws.”48

       100. Finally, both Assignments were executed by the General Partner on

behalf of the Partnership itself, and the General Partner has the power to “[p]erform,

or cause to be performed, all of the Partnership’s obligations under any agreement

to which the Partnership… is a party.”49 Under the Partnership Agreement, US




46
   See Ex. J (“Opinion Letter”) at 1.
47
   See Ex. A (“Partnership Agreement”), Article XI (“Limited Partnership Representations:
Unrepresented Securities”) at A-15.
48
   See Ex. A (“Partnership Agreement”), Article XI (“Limited Partnership Representations:
Unrepresented Securities”) at A-15.
49
   See Ex. A (“Partnership Agreement”), Section 7.2 (“Powers of the General Partner”) at A-8.


                                              23
        Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 24 of 30 PageID 24




Income Partners is entitled to rely fully upon the Assignments as contracts” signed

by the General Partner in the name of and/or on behalf of the Partnership.”50

                                     COUNT I
                              DECLARATORY JUDGMENT
                                  (Against Salerica)

          101.    US Income Partners repeats and incorporates by reference all

allegations set forth in Paragraphs 1 through 100.

          102. The Assignments are valid, binding contracts between the Partnership,

Amaryco, the General Partner, and US Income Partners.

          103. Pursuant to the GP Assignment, the General Partner assigned to US

Income Partners its rights as a general partner under the Partnership Agreement and

its 1% ownership interest in the Partnership as security for payment of the Note.

          104. Pursuant to the LP Assignment, Amaryco assigned to US Income

Partners its rights as a limited partner under the Partnership Agreement and its 50%

ownership interest in the Partnership as security for payment of the Note.

          105. Salerica has threatened US Income Partners with litigation and has

asserted that US Income Partners has no ownership interest in the Partnership.

          106. There is a bona fide, actual, present, and practical need for a declaration

that the Assignments are valid so that US Income Partners may enforce its

contractual rights under the Partnership Agreement.


50
     See Ex. A (“Partnership Agreement”), Section 7.2 (“Powers of the General Partner”) at A-10.


                                                24
     Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 25 of 30 PageID 25




      107. US Income Partners is entitled to a declaratory judgment that it owns a

51% ownership interest in the Limited Partnership and has the rights of a general

partner and limited partner under the Partnership Agreement.

                               COUNT II
                        (IN THE ALTERNATIVE)
                   FRAUDULENT MISREPRESENTATION
                          (Against Zimmerman)

      108. US Income Partners repeats and incorporates by reference all

allegations set forth in Paragraphs 1 through 107.

      109. Zimmerman served as Amaryco’s primary counsel from its formation

on November 22, 2011, when Zimmerman filed Amaryco’s certificate of

incorporation, through the present date.

      110. Zimmerman served as the General Partner’s primary counsel from its

formation on November 22, 2011, when Zimmerman filed the General Partner’s

certificate of incorporation, through the present date.

      111. Zimmerman served as the Partnership’s primary counsel, from its

formation on November 24, 2011 through the present date.

      112. Because Zimmerman has represented the Partnership, Amaryco, and

the General Partner since November of 2011, including when the Partnership

Agreement was drafted, negotiated, and executed, Zimmerman had actual

knowledge of the factual statements and representations contained within the

Partnership Agreement.

                                           25
    Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 26 of 30 PageID 26




      113. Zimmerman represented the Partnership, Amaryco, and the General

Partner in connection with the Note and the Assignments.

      114. On February 15, 2018, the same day US Income Partners executed the

Note and the Partnership, Amaryco, and the General Partner executed the

Assignments, Zimmerman provided US Income Partners with the Opinion Letter.

      115. The Opinion Letter lists thirty-eight (38) documents on which

Zimmerman relied to reach its statements, in addition to Zimmerman’s self-

described “actual knowledge” of the facts.

      116. If the Assignments are not valid, binding, and enforceable contracts,

then Zimmerman made the following false statements of material fact in the Opinion

Letter, knowing they were false:

         a. Zimmerman stated that “the execution and delivery” of the Loan

            Documents, including the Note and Assignments, by the Partnership,

            Amaryco, and the General Partner “do not” and “will not…. to our

            actual knowledge, conflict with or violate or result in a breach of any

            of the provisions” of the Partnership Agreement.

         b. Zimmerman also stated that the Assignments “do not” and “will not…

            to our actual knowledge,” “conflict with or violate any law, rule,

            regulation, or ordinance” applicable to the Partnership, Amaryco, or the

            General Partner.



                                        26
     Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 27 of 30 PageID 27




        117. Zimmerman made those false statements with the intention that US

Income Partners would act on them and to induce US Income Partners to execute the

Note.

        118. As a result of Zimmerman’s false statements, US Income Partners has

suffered damages in an amount not less than $2.5 million.

                                COUNT III
                         (IN THE ALTERNATIVE)
                     NEGLIGENT MISREPRESENTATION
                           (Against Zimmerman)

        119. US Income Partners repeats and incorporates by reference all

allegations set forth in Paragraphs 1 through 118.

        120. In the alternative, Zimmerman believed that the representations

contained within the Opinion Letter and the Partnership Agreement were true, when

they were in fact false.

        121. As longtime counsel for the Partnership, Amaryco, and the General

Partner, and as experienced corporate attorneys performing due diligence,

Zimmerman should have known the representations were false.

        122. Zimmerman supplied the information in the Opinion Letter for the

guidance of US Income Partners in its business transactions with Zimmerman’s

clients and to induce US Income Partners to execute the Note.

        123. US Income Partners justifiably relied on the representations contained

within the Opinion Letter, as the Opinion Letter was authored by the longtime

                                         27
     Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 28 of 30 PageID 28




counsel for the Partnership, Amaryco, and the General Partner and Zimmerman

represented that it had “actual knowledge” of the facts contained therein.

      124. As a result of its justifiable reliance, US Income Partners has suffered

damages in an amount not less than $2.5 million.

                              COUNT IV
                      (IN THE ALTERNATIVE)
                      BREACH OF CONTRACT
             (Third Party Beneficiary, Against Zimmerman)

      125. US Income Partners repeats and incorporates by reference all

allegations set forth in Paragraphs 1 through 124.

      126. If the Assignments are determined not to be binding, enforceable

contracts, the Opinion Letter is still a valid, binding, and enforceable contract

between Zimmerman and the Partnership, Amaryco, and the General Partner,

supported by the consideration of the mutual promises and undertakings expressed

therein.

      127. Zimmerman entered into the Opinion Letter with the Partnership,

Amaryco, and the General Partner with the collective intent that the Opinion Letter

would primarily and directly benefit US Income Partners.

      128. Zimmerman breached the Opinion Letter by failing to ensure that the

Assignments were valid and binding contracts.

      129. As a result of Zimmerman’s breach of the Opinion Letter, US Income

Partners has suffered damages in an amount not less than $2.5 million.

                                         28
    Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 29 of 30 PageID 29




                             PRAYER FOR RELIEF

      WHEREFORE, US Income Partners demands judgment against Salerica and

requests:

      (a) On Count I (Declaratory Judgment) – (1) a declaratory judgment that US
          Income Partners owns a 51% ownership interest in the Partnership and may
          exercise all the rights of a limited partner and a general partner under the
          Partnership Agreement; and (2) any further relief as this Court deems just
          and proper.

      In the alternative, US Income Partners demands judgment against
      Zimmerman and requests:

      (b) On Count II (Fraudulent Misrepresentation) – (1) compensatory damages
          in an amount to be proven at trial but in no event less than $2.5 million;
          (2) punitive damages in an amount to be proven at trial; and (3) any further
          relief as this Court deems just and proper.

      (c) On Count III (Negligent Misrepresentation) – (1) compensatory damages
          in an amount to be proven at trial but in no event less than $2.5 million;
          and (2) any further relief as this Court deems just and proper.

      (d) On Count IV (Breach of Contract) – (1) compensatory damages in an
          amount to be proven at trial but in no event less than $2.5 million; and (2)
          any further relief as this Court deems just and proper.

Dated: May 26, 2020.

                                       Respectfully submitted,

                                       By: /s/ Ryan B. Hobbs
                                       Ryan B. Hobbs, Esq.
                                       Fla. Bar No. 44179
                                       BROOKS, LEBOEUF, FOSTER,
                                         GWARTNEY, LEACE & HOBBS, P.A.
                                       909 East Park Avenue
                                       Tallahassee, Florida 32301
                                       (850) 222-2000 / (850) 222-9757 (fax)

                                         29
Case 6:20-cv-00904 Document 1 Filed 05/26/20 Page 30 of 30 PageID 30




                               rhobbs@tallahasseeattorneys.com
                               jeanetta@tallahasseeattorneys.com

                               Attorneys for Plaintiff




                                 30
